Citation Nr: 1604798	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected gunshot wound of the right flank with retained foreign bodies.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1966 to April 1972.  He is in receipt of the Combat Infantryman Badge and two Purple Hearts, which denotes participation in combat.

This appeal to the Board of Veterans' Appeals (Board) is from September and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse appeared for a September 2015 hearing before the undersigned, wherein he submitted evidence along with a waiver of Agency of Original Jurisdiction (AOJ) review of the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  The Veteran was given an additional 90 days to submit evidence.

Although a statement of the case was issued pertaining to the issues of entitlement to service connection for an eye disorder and for a prostate disorder no substantive appeal was filed as to these issues.  Accordingly, these claims are not in appellate status before the Board and will not be addressed herein.

The issues of entitlement to service connection for diabetes mellitus, painful, unstable scars, and an eye disorder and an increased rating for ischemic heart disease, and entitlement to special monthly compensation have been raised by the record in an October 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced a low back injury from a gunshot wound while in service in November 1970, and has had continued symptoms of low back symptoms since that time.  

2.  The Veteran currently has degenerative disc and facet disease of the lumbar spine.

3.  The Veteran experience a right knee injury from rolling over a punji stick while in service in December 1967, and has continued right knee symptoms since that time.  

4.  The Veteran currently has right knee patellar spurring.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability (diagnosed as degenerative disc and facet disease) are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for a right knee disability (diagnosed as patellar spurring) are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Generally, lay statements may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  

The Veteran's statements of incurring wounds when rolling over a punji stick, and later from a gunshot when on a patrol in service are consistent with the circumstances, conditions and hardships of his service.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a 'chronic' disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Low Back

The Veteran contends that he is entitled to service connection for a low back disorder, to include as secondary to service-connected gunshot wound to the right flank with retained foreign bodies.  

Service treatment records show that in November 1970 the Veteran was shot from behind and treated for a gunshot wound to the right flank with retroperitoneal hematoma.  There was no artery or nerve involvement.  The Veteran was air evacuated to the continental United States for convalescence.  

At a VA examination in January 1976 the Veteran reported pain in the right side of his back, to include with movement, bending or lifting objects.  The examiner noted that there was obviously penetration of the lumbar muscles in the right posterior flank region by the wound.  Examination of the lumbosacral spine was normal, as was range of motion of the spine.  Imaging showed a shallow lordotic curve, possibly due to muscle spasm.  There were several small metallic densities from 1 to 3 mm in size located in the muscles of the back on the right.

June 2006 VA imaging impression of the lumbar spine included lumbar spondylosis, moderately severe to severe degenerative disc disease, and osteoarthritis of the facet joint bilaterally in the lower lumbar spine, along with evidence of an old gunshot wound.  A February 2009 imaging report impression was of degenerative discogenic disease in the lumbar spine.  In addition, the report noted anterior and lateral osteophytes throughout the lumbar spine, joint space narrowing and disc space narrowing.

The Veteran was provided a July 2009 VA examination for his low back.  The examiner reviewed the Veteran's medical history including his 1970 bullet wound to the right retroperitoneal area, right posterior flank.  The examiner indicated that the bullet had entered through the Veteran's personal armor then fragmented, and fragmentation remained within the abdomen and soft tissue.  The Veteran reported that he continued to experience low back pain, intensified with certain movements.  He also described flare-ups, to include episodes where his back would lock-up so that he was unable to get out of bed.  The Veteran described using medication, heat and rest to alleviate his symptoms.  Range of motion testing was limited by reports of discomfort.  Loss of lumbar lordosis was evident.  X-ray impression was of degenerative disc disease, degenerative facet disease, and metallic fragments.  

The examiner opined that the injury described in service was a soft tissue injury, without injury to the spine or major nerves, and occurred in 1970, and was therefore not relevant or related to the Veteran's current low back complaints.  The examiner then stated that the location of the Veteran's low back pain was at the belt line and involved soft tissue only.  The examiner concluded that the evidence of record, with the gunshot wound to the right posterior flank, just inside the right posterior axillary line, below the costal margin did not involve bony, vascular or nerve injuries, such that there was no injury to the lumbar spine.  The examiner concluded that the Veteran's low back condition was therefore not caused by or a result of the gunshot wound acquired during service.  Here, the Board finds that this opinion is inadequate where the examiner noted that the Veteran's injury in service was to the soft tissue, and noted that the Veteran's current symptomatology involved pain in the soft tissue along the belt line, but did not discuss whether this was associated.  Further the examiner failed to account for the Veteran's competent and credible reports of continued back symptomatology since service.

In December 2009 and again at his September 2015 Board hearing the Veteran described experiencing intermittent low back pain since his bullet injury in service, with pain that had worsened more recently.  The Veteran is competent and credible in his assertions of continuity of low back symptomatology since service.  

Here, the Veteran has an in-service injury during combat, established through his competent and credible assertions regarding the 1970 in-service gunshot wound, and the service treatment records showing his air evacuation and treatment and convalescence for such wound.  The Veteran has competently and credibly indicated that he began to experience low back symptomatology in service, and that he experienced low back symptomatology ever since service, which has continued to worsen.  June 2007 imaging of the lumbar spine included findings of degenerative disc disease and osteoarthritis of the facet joint bilaterally.  The December 2009 examiner diagnoses included lumbar degenerative disc and facet disease.  As the evidence reflects that the low back disability incurred in combat was a chronic condition that persisted in the years following active duty, service connection is warranted.  See 38 C.F.R. § 1154(b); Reeves, 682 F.3d at 999-1000.  

Here, the July 2009 VA examination is inadequate and does not constitute clear and convincing evidence against the claim.  See 38 C.F.R. § 1154(b).  As such, service connection for a low back disability (diagnosed as degenerative disc and facet disease) is warranted.

Right Knee

The Veteran contends that he is entitled to service connection for a right knee disability, incurred in service when he rolled over a punji stick.  Indeed, service personnel records show that in December 1967 the Veteran received a punji stake wound to his right knee while on a combat operation.  

A July 2009 VA examination for the Veteran's right knee included his report of rolling over punji sticks and having two puncture wounds to his right knee, which were not actually into the joint but rather the soft tissue.  The examiner stated that service treatment record review did not include documentation of a punji stick wound to the right knee.  The Board notes that there is a telegram that was sent to the Veteran's parents informing them of the Veteran's right knee injury incurred in combat in Vietnam.  The Veteran described experiencing a sharp, stabbing pain in his right knee, with stiffness, mild weakness, and a feeling of locking.  The Veteran described the pain as being intermittently present since the 1968 injury.  

Imaging revealed minimal patellar spurring.  The examiner opined that the articulating surface of the knee was never involved in the punji stick incident, and therefore would not be relevant to the Veteran's soft tissue injury.  The examiner opined that there was no documentation of a flesh wound secondary to a punji stick incident in Vietnam, and service treatment records were void of any 1968 incidents.  Even so, the examiner opined that a flesh injury to the right knee would not cause internal injury to the articulating surfaces of the knee, and the Veteran's right knee condition was not caused by or a result of service.  Nevertheless, the examiner failed to discuss the Veteran's accounts of continuing right knee symptomatology since service, such that the Board affords this VA opinion little probative value.

In December 2009 an examiner diagnosed the Veteran as having right knee pain and giving out, following his reported history of a punji stick injury in service and problems with his right knee since that incident.  

The Veteran is competent and credible in his assertions of continuity of right knee symptomatology since service.  His diagnoses include patellar spurring. 

Here, the Veteran has an in-service injury during combat, established through his competent and credible assertions regarding the 1968 incident in which he rolled over a punji stick hurting his knee, and the telegram the military sent to his parents notifying them that he had received and was being treated for such injury.  The Veteran has competently and credibly indicated that he began to experience right knee symptomatology in service, and that he experienced right knee symptomatology ever since service, which has continued to worsen.  2009 imaging of the right knee showed patellar spurring.  As the evidence reflects that the right knee disability incurred in combat was a chronic condition that persisted in the years following active duty, service connection is warranted.  See 38 C.F.R. § 1154(b); Reeves, 682 F.3d at 999-1000.  

Here, the July 2009 VA examination is inadequate and does not constitute clear and convincing evidence against the claim.  See 38 C.F.R. § 1154(b).  As such, service connection for a right disability (diagnosed as patellar spurring) is warranted.


ORDER

Entitlement to service connection for a low back disability (diagnosed as degenerative disc and facet disease) is granted.

Entitlement to service connection for a right knee disability (diagnosed as patellar spurring) is granted.  


REMAND

The Veteran and his representative have suggested that the Veteran's hypertension is caused or aggravated by his service-connected PTSD, and his diabetes mellitus which is currently being considered by the RO for service connection.  In addition, it has been suggested that his exposure to herbicides in service caused his hypertension.  The Board finds that a VA examination is needed to address whether it is at least as likely as not that the Veteran's hypertension was caused by or incurred in service, to include exposure to herbicides, or caused or aggravated by service-connected PTSD, or in the event that diabetes mellitus is service-connected, whether this caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding, relevant treatment records, to include records from VA facilities in New Orleans, Louisiana; Mobile, Alabama; Biloxi, Mississippi; and Pensacola, Florida.  After securing any necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA examination to determine the nature of his hypertension, and whether it is related to service, to include his exposure to herbicides, or related to his service-connected PTSD or in the event diabetes mellitus is service-connected, whether the Veteran's hypertension is related to his diabetes mellitus.  The examiner should be given access to and review the records on VBMS and Virtual VA.  Following all necessary diagnostic tests, the examiner should opine whether it is at least as likely as not that the Veteran's hypertension is:

(a) caused by or incurred in service, to include exposure to herbicides;

(b) (i) caused or (ii) aggravated (permanently worsened) by service-connected PTSD; or

(c) (i) caused or (ii) aggravated by his diabetes mellitus.

A complete rationale should be provided for all opinions reached.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


